Title: To Thomas Jefferson from Patrick Gibson, 27 August 1821
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir,
Richmond
27th Augt 1821.
I have received your favor of the 19th Inst and pray you to accept my thankful acknowledgements for your assurances of friendship, and for the very flattering sentiments expressed in your letter to Mr Thompson, which I shall forward to him so soon as I shall have procured the necessary vouchers relative to my son’s qualifications—With sentiments of respect and esteem I am Your ob ServtPatrick Gibson